FILED
                              NOT FOR PUBLICATION                          DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MISAEL SANCHEZ-LOPEZ,                            No. 10-73766

               Petitioner,                       Agency No. A095-766-763

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Misael Sanchez-Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo mixed questions of law and fact, and factual determinations


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
underlying this inquiry are reviewed for clear error. United States v. Diaz-Juarez,

299 F.3d 1138, 1140 (9th Cir. 2002). We deny in part and dismiss in part the

petition for review.

      The agency did not clearly err in finding that the officer did not stop

Sanchez-Lopez solely because of his race and that legitimate, non-racial factors

motivated the officer’s stop. See United States v. Manzo-Jurado, 457 F.3d 928,

936 (9th Cir. 2006); Diaz-Juarez, 299 F.3d at 1142; cf. Gonzalez-Rivera v. INS, 22

F.3d 1441 (9th Cir. 1994). Accordingly, the agency did not err in admitting

Sanchez-Lopez’s Form I-213 where he did not demonstrate that the Form I-213

was obtained through an egregious violation of the Fourth Amendment. See

Orhorhaghe v. INS, 38 F.3d 488, 492-93 (9th Cir. 1994).

      Sanchez-Lopez’s challenge to 8 C.F.R. § 1240.26(i) is foreclosed by

Garfias-Rodriguez v. Holder, 702 F.3d 504, 523-28 (9th Cir. 2012) (en banc).

       We lack jurisdiction to review the agency’s discretionary determination that

Lopez-Sanchez failed to show exceptional and extremely unusual hardship to his

qualifying relative. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir.

2009). Lopez-Sanchez’s contention that the agency applied the wrong legal

standard is not supported by the record and does not amount to a colorable




                                                                                10-73766
constitutional or legal challenge. See id. at 978-80 (this court lacks jurisdiction

over abuse of discretion challenges to discretionary determinations cloaked as

constitutional or legal questions).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    10-73766